Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II in the reply filed on 1/17/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious burden to examine the groups together.  This is not found persuasive because the subject matter of the groups is divergent and a classification and text search of one group would not involve a search of the other group.  Furthermore, art directed to the claims of one group would not necessarily also be directed to the claims of the other group.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/17/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The dependent claims do not cure the deficiencies.
The term “high pressure” in Claim 8 is a relative term which renders the claim indefinite. The term “high pressure” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, any pressure will meet the claim limitations.
The term “concentrated” in Claims 8 and 11 is a relative term which renders the claim indefinite. The term “concentrated” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, any concentration will meet the claim limitations.
Claims 14-15 recite the limitation “said oxide comprises an aluminum plating or a chrome plating”.  This limitation is unclear because aluminum or chrome is not an oxide material.  For the purpose of examination, any oxide coating having the claimed thickness will meet the claim limitations.
Claims 17 recite the limitation “said oxide comprises a paint including an equivalent amount of the Al or Cr”.  This limitation is unclear because a paint including an equivalent amount of the Al or Cr is not an oxide material.  For the purpose of examination, the limitation will be treated as “said oxide coating comprises”.
Claim 17 recites the limitation "the Al or Cr" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be treated as “Al or Cr”.
The term “an equivalent amount” in Claim 17 renders the claim indefinite. The standard against which the claimed equivalent amount is measured is not defined by the claim, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, any amount will meet the claim limitation.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is Nenov (US 5935407).  Nenov teaches a process for coating a turbine engine high pressure compressor blade tip with an abrasive (“application of abrasive tips onto gas turbine blades”, col. 2 ln. 38-51), said process comprising: applying an adhesion layer onto a tip of the airfoil (“A bond coat is first applied to the substrate surface”, col. 2 ln. 52-54); adhering a plurality of grit particles to said adhesion layer (“abrasive particles are anchored to the bond coat by tack plating”, col. 3 ln. 42-43), wherein spaces are formed between said grit particles (“electroplating around them”, col. 3 ln. 47-48); applying a non-diffused matrix material to said adhesion layer and connecting to said grit particles (“abrasive particles are embedded in a metal matrix by entrapment plating an infill of metal alloy powder form a bath of nickel or cobalt plating solution having metal powder contained therein”, col. 4 ln. 9-17), said non-diffused matrix material comprising plated material and concentrated alloying elements distributed throughout the non-diffused matrix material (“an infill of metal alloy powder form a bath of nickel or cobalt plating solution having metal powder contained therein”, col. 4 ln. 11-17); and exposing said airfoil to an operating temperature of at least 1000 degrees Fahrenheit (“A typical heat treatment is at about 1975F”, col. 4 ln. 60-61); diffusing the plated material and the concentrated alloying elements within a diffused matrix material; and forming an alloy of the plated material and the concentrated alloying elements within the diffused matrix material (“the coated blades are heat treated to diffuse the CrAlX2 or M2CrAlX2 powder composition into the plating metal matrix creating a dense homogeneous matrix for the abrasive particles”, col. 4 ln. 57-60).  Nenov teaches applying a film of oxidant resistant coating over said plurality of grit particles and said matrix material (“a diffusion aluminide coating, to further improve the oxidation resistance of the abrasive coated tip”, col. 4 ln. 61-64).  The prior art does not teach or suggest applying a film of oxidant resistant coating is over said plurality of grit particles and said non-diffused matrix material as claimed.
	 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5076897 teaches an abrasive portion of a tip formed by electrodeposition of alternating layers of chromium and nickel about abrasive particles.  EP 3597860, US 2020/0024975, and EP 3480428 teach abrasive coatings in the turbine art including grit particles dispersed in a matrix and a protective overcoating.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABATHA L PENNY/Primary Examiner, Art Unit 1712